t^sln^s^^c

                                                           .^>^CS




VvV.^^ ^o^O^> vW^vxj^O* ^JD>oC^ \T^kJO.As ^ Cxr^v*\ S^cVVo



^OvxT CkSS\SW\0- \s (vXtesting. See Reger v. State, 222 S.W.3d 510, 512-13 (Tex. App.—Fort Worth
2007, pet. ref d); Hooks v. State, 203 S.W.3d 861, 866 (Tex. App.—Texarkana
2006, pet. ref d). Accordingly, we do not entertain Appellant's challenges to his
original conviction.
      For the foregoing reasons, we overrule Appellant's three issues challenging
the district court's decision to deny his request for DNA testing and his request for
the appointment of new counsel.
                                   This Court's Ruling
      We affirm the order of the trial court.




                                                     JOHN M. BAILEY

                                                     JUSTICE



February 27, 2015
Do not publish. See Tex. R. App. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.
                  ^^QOk* ^Ar\V> N-S

Wc . KW ^.M^ay^
                                  ;C&WN *>




                                rGW




JV-v\xC ^AT^V^V*




                           en
                                            V^U\>W- \

                             Law Offices of Alex B. Eyssen, pllc
                                               Post Office Box 3321
                                               Abilene, Texas 79604
                                              www.eyssenlaw.com




 Alex B. Eyssen                                                                        Telephone: (325) 267-6030
 Alex@eyssenlaw.com                                                                       Facsimile: (325)267-6031

                                                 August 28, 2012


Daniel Dominguez #1355966
Nathaniel Neal Unit
9055 Spur 5.91
Amarillo, Texas 79107

        Re:      Cause No.1S674-B; State of Texas vs. Daniel Dominguez

Dear Mr. Dominguez:

        I am in receipt of your letter dated August 20, 2012. Please be advised that it is not my custom or
typical practice to respond to each and every letter I receive from my clients. Rather, I generally respond if
and when there is an update.

       The issue we are facing is (l) whether any DNA evidence exists that is in possession of the State and
(2) whether any DNA evidence exists from another case.
                                                                                                    *




        First, I have requested an official response from the District Attorney. I have been told that the
District Attorney is preparing a response to our request to determine whether any DNA evidence was taken,
preserved, and available for testing. I expect a written response any day. In speaking with the Assistant
District Attorney regarding this matter, I anticipate the response will be to the effect that no DNA evidence
exists. As soon I as receive a response, I will let you know. Given that over 60 days has passed for the State
to respond, I will file a Motion requiring the State to respond if none is received within the next couple of
days.

         Second, I have requested that I be permitted to inspect the file related to Cause 50S4-CX. That case
file is considered a "closed" file. Thus, I have to obtain permission from the 326th District Court in order to
inspect said file. Prior to being permitted to review the file, the District Judge first has to review the file and
then contact the parties involved to allow them the opportunity to object. This includes the "victim". The
Judge will let me know if and when I can inspect the file. I fully anticipate the Court will allow me to inspect
the file, however, if access is denied, then we can discuss our other remedies to gain access to the information
contained therein.


       In addition, I have obtained and reviewed your entire Court file regarding Cause No. 1S674-B. For
your convenience, I have enclosed a copy herein.



 Abilene Office                                                                                    Anson Office
 802 Mulberry                                                                                 311N. Commercial
 Abilene, Texas 79601                                                                        Anson, Texas 79501
           In addition, I should inform you that on October 1, 2012, I will be closing my law practice. I have
    accepted a full -time position with a long time client. That job begins in October. I will continue to act as
    your attorney until the Court appoints you another attorney. On Friday, September 21st at 4 p.m., the Court
    will determine who will assume the responsibilities of handling my court appointed'cases, such as yours. My
    goaj is to continue to work on your case in the meantime so as to not cause any delay. In addition, once a new
    attorney is appointed, I will coordinate and cooperate with that person tofacilitate the transition.

           I will keep you advised of any updates.


                                                                        Very truly yours,


f                                                                      AlexBE
**
                                    e^v.v-* 2l                    ^




                                        CAUSE NO. 5034-CX % ft/ft                  "
                  ^
     IN THE INTEREST OF ^                           §           *22*Lf"3 s°
                                                              ^ W^ttfiS^CT COURT OF

     DIAN/FLORES,                                   §          ^^^XYt(»^teTY,
                                                                  TAYtQR^JjNTY, TEXAS
                                                    §
      HELD                                          §                 326TH JUDICIAL DISTRICT

                                 PERMANENCY PLAN AND
                              PERMANENCY PROGRESS REPORT

     The Texas Department of Protective and Regulatory Services presents this report to the
     Court to enable the court to review both the permanency plan for the children the subject
     of this suit and the progress that has been made toward ensuring that a final order
     consistent with this planis rendered before the date for dismissal ofthe suit.

     The Department was appointed Temporary SoleManaging Conservator ofthe children on
     May 22,2000. The children cameinto conservatorship for the following reasons:

     Diana Flores made an outcry that her stepfather, Daniel Dominguez raped her four
     times. Initially the investigator asked the mother to allow Diana to live with her
     grandmother until the investigation was completed. Mother and stepfather did not
     want her to be away from home so the child was removed from the home. Daniel
     Dominguez was arrested and Diana was allowed to go back to the home to complete
     summer school Diana was to have no contact at all with Mr. Dominguez and she
     would be removed if he got out of jail and moved back home.


     1.      SUBJECT CHILDREN
             NAME OF CHILD                DATE OF BERTH         TYPE OF CURRENT PLACEMENT
             DIANA FLORES                 11/09/85              OWN HOME


     2.      PERSONS RECEIVING THIS REPORT


             FATHER:         Deceased

             MOTHER:
             Maria Flores
             873 Sycamore St
             Abilene, TX 79602



                                  CfeA^y-*3Q
PERMANENCY PLAN/PERMANENCY PROGRESS REPORT
NAME:
PAGE 2




         ATTORNEY FORPETITIONER:

         Assistant District Attorney
         Qenna Cordray
         300 Oak St
         Abilene, Texas 79602

         ATTORNEY AD LITEM FOR THE CHILD:
         Stanley Smith
         Attorney at Law
         P.O. Box 3579
         Abilene, Texas 79604

         ATTORNEY GARDIAN AD LITEM FOR CHILD
          Shane Deel
          Attorney at Law
          1057 S. 3rt
          Abilene, Texas 796G2
          A COPY HAS ALSO BEEN PROVIDED TO THE FOSTER PARENT OR
          DIRECTOR OF GROUP HOME OR INSTITUTION WHERE EACH CHILD IS
          RESIDING

          RECOMMENDATION FORDISMISSAL OR CONTINUATION OF SUIT
          The Department recommends that this suit be continued. The Court:
          •     has not yet set a dismissal date for this suit, and the Department
                 recommends that the date for dismissal ofthis suit be,_     .
         __H     has pieviuuiJy set die diauiasal ddie fui Qua suit as May 2S^ZUi     r
                 which is consistent with the current permanency plan.
           •     has previously set the dismissal date for this suit as
                 which is not consistent with the current permanency plan. The Court nas
                  not yet granted a dismissal extension under TFC § 263.401 and the
                  Department recommends that anew dismissal date be set for
  An extension of the date for dismissal of this suit under TFC §263.401, has not been
  previously granted inthis case.

           SERVICE
         PERMANENCY PLAN/PERMANENCY PROGRESS REPORT
         NAME:
         PAGE 3




                  All parties have been served.

          5.      COMPLIANCE WITH TEMPORARY ORDERS AND WITH THE SERVICE
                  PLAN

                  5.1      SUMMARY OF ACTIONS TO BE ACCOMPLISHED BY
                           PARENTS

                           Maria and Diana Flores were to have a psychological evaluation.
                           Home studies were to be done on family members interested in having
                           Diana live with them. Maria, Diana, Cindy and Melinda will all
                           participate in individual counseling and family therapy as necessary.
                  52       EVALUATION OF COMPLIANCE

                           Maria and Diana have both had psychological evaluations. Home
                           studies were ordered on Maria's grandmother, but the grandmother
                           would miss her appointments and did not cooperate with the worker
                           doing the home study. They all attended counseling until B.J. -
                     —^ Mayben dismissed Cindy and Melinda from care and later dismissed
                            Maria. Diana continued counseling until B.J. Mayben dismissed her
                        --> becausef^shTwould not discuss the~sexual abused Each time the
                           counselortried to get her to work through thejjrobJejrLflfthe sexual
                        -» abuse, she would change the subject. Dianadold worker;that her
                        _* mother and sisteg flri, nnjjrsJn infhjence her in regard to the court PERMANENCY PLAN/PERMANENCY PROGRESS REPORT
NAME:
PAGE 4



                paid for counseling for Diana and Maria Flores and Cindy and
                Melinda Dominguez. Maria Flores has not completed parenting
                classes as ordered by the court but has discussed parenting issues with
                therapist

         54     PROGRESS MADE TOWARD ALLEVIATING ORMITIGATING THE
                CAUSES FOR THE CHILDREN'S REMOVAL FROM THE HOME

                Daniel Dominguez received sixyears probation and is now currently
                living with his sister at3649 Swenson her in Abilene. There is still a
                protective order in affect where Mr. Dominguez is not to go within
                200 yards of the house at 873 Sycamore orthe children's schools.
                Maria stated that she will not allow him to move back into the home.
                Maria and Diana have attended counseling. This worker has not seen
                any discourse between the motherand Diana or Diana and her sisters.

         EVALUATION OF THE CHILDREN'S CURRENT PLACEMENT

         6.1    PLACEMENT HISTORY

         Name                           Type of placement         Date placed

         Diana Flores                   Basic Care foster home    05/22/00
         Diana Flores                   Home                      06/21/00

         6.2    APPROPRIATENESS AND SAFETY OF CURRENT PLACEMENT
         AND PROGRESS IN MEETING CHILD'S NEEDS

         Diana is in the most appropriate placement, her home. It is safe as long as
         Daniel Dominguez does not return home.


         6.22   Least Restrictiveness

         The placement is the least restrictive becauseshe is placed in the home with
         her mother and sisters.

         6.222 APPROPRIATENESS OF ANY INSTITUTIONAL PLACEMENT
         N/A



         6.23    Close Proximity
PERMANENCY PLAN/PERMANENCY PROGRESS REPORT
NAME:
PAGE 5




         N/A

         6.232 APPROPRIATENESS OF ANY OUT-OF-STATE PLACEMENT
         N/A

         6.3      CONTINUED NEED FOR PLACEMENT IN SUBSTITUTE CARE
         N/A



         DESCRIPTION OF THE CHILD'S CURRENT PERMANENCY PLAN(S)
         The permanency plan for the child is:
         El        Family Reunification

         D         Permanent Placement withRelative
                   •       Transfer of Conservatorship
                   D       Adoption

         •         Permanent Placement with Non-Relative
                   D       Transfer of Conservatorship
                   D       Adoption

         •         Foster care with long term commitment from foster family or facility
          D        Foster care with no long term commitment from foster family or facility
          D        Other Irving arrangement:
                    [describe]    »

          •         Independent Living (child will be able to Uve on his or her own and
                    successfully manage his orher personal affairs.)
          D         Long Term Care in Adulthood (placement in an institution as an adult due
                    to a disability)
                    •       with guardianship
                    •       without guardianship


             The approximate date for the achievement of this permanency plan - child is
             currently living inthe home.
PERMANENCY PLAN/PERMANENCY PROGRESS REPORT
NAME:
PAGE 6




8        PLANS SERVICES, AND FURTHER TEMPORARY ORDERS NEEDED TO
         MEET THE CHILD'S NEEDS FOR SAFETY AND PERMANENCY AND TO
         ENSURE AN APPROPRIATE FINAL ORDER

         81    IF THE PLAN IS REUNIFICATION, THE STEPS TO BE TAKEN TO
               HAVE THE' CHILD RETURN HOME AND REACH A LEGAL
               RESOLUTION REGARDING THECASE.

               Diana is currently living with her mother. Daniel Dominguez
               received six years probation and is currently living with his sister at
               3649 Swenson.

         8.5   ADDITIONAL SERVICES AND ORDERS RECOMMENDED
               N/A




 RESPECTFULLY SUBMITTED BY:


                                                       '<4,~o\
%   WttM*
Norma Campbell       \ &*%*                       DATE

                                                   1-4 -^r
                                                   DATE
                                                                                  /-N


                                           Case Name:      Flores.Maria
                                       c        Case #:    24046532                                                  3
                                           FAMILY SERVICE PLAN
                                       Cover Sheet II: Family Preservation
IDENTIFYING INFORMATION
                                                                         Date of Participation      Date Plan Completed
Name(s) of Parents
Maria Flores        . Daniel Vasquez Dominguez                           2/21/2001                  3/5/2001
                                                                                                   Month/Year of Next Review
Child(ren)'s Name(s)                                         .
Diana Flores TMelinda Dominguez TCindy Dominguez                                                   6/2001

PURPOSE OF THIS PLAN
                                                •^^^'y^^^^^^^^s^s^m
                                                         ^m******1**?


                                                                                   *    ?
                                                                                                                      -V;
^«»W^dte»»a*t^^

EVALUATION OF PROGRESS
     CPSwill evaluate your progresswith you on the basis of:
          •      your successful achievement ofthe goals stated in this plan;
          •      your successful completion ofthe tasks in this plan; and
          • your ability to provide for the ongoing safety and well-being of your children
     Information for this evaluation may come from any of the following sources:
         • you and members of your family;
          •      CPS staff who have worked with you;
          •      the initial report or future reports of child abuse or neglect; and
          •      other agencies, individuals, and community professionals
 Parents'Comments:                      ».. •


                                                Name of Contact Person                       Telephone
 Contact Person - For information
                                                Norma Jean Campbell                              115) 691-8117 Ext
 about your children, please contact



              Signature • Parent                  Date




              Signature-Parent                    Date            *" SignatyrtT-Supervisor

 If the parents did not participate !ndeveloping thisplan, explain:

 Date CPS gave or mailed a copy of this plan to the parents:




  Printed:                         TX Dept. of Protective and Regulatory Services                                 Page: 1
  3/6/2001
                                                                                                                                                   ^s


                                            Case Name:      Flores.Maria
                                                 Case #:    24046532


                                             FAMILY SERVICE PLAN
                                   Family Problems, Strengths, and Changes Needed


     LIST THE REASONS FOR CPS INVOLVEMENT:
                                                           ___     •       __        _^
"7          ^DiarraFlores was_sexuajjy_abused-by her stepfather, Daniel Dominguez^ Maria Flores did not
     provide protecUonfor her daughter which resulted'in her removal. Mr. Dominguez was arrested, and
     Diana was returned to the mother's care.

     LIST THE UNDERLYING PROBLEMS CONTRIBUTING TO THE RISK OF ABUSE OR NEGLECT:

     •   Diana Flores is young and irresponsible.
     •   Parent did not protect the child from abuse.

     LIST THE FAMILY STRENGTHS AND RESOURCES:

             The family has been cooperative with services and worker since Mr. Dominguez was arrested.
     Maria Flores has employment. There is extended family support. The mother appears to love her
     children, and they are bonded.

     SERVICE-PLAN GOALS             CHANGES NEEDED TO REDUCE RISK
     What specific behavior(s) and condition^) will demonstrate that the problems contribution to risk have
     been satisfactorily addressed and that the risk has been reduced?

—^ •     Maria Flores will see that Diana follows medical advlcesregarding her pregnancy/) She will make sure
       that Diana is enrolled in WIC and follows hjsrjjrenatal Ins^ru^ioWTromihTdoctor.^. <3-
     • Parent will demonstrate the ability to protecTchlkTfrom future abuse, and will show concern for
         child's future'safety."



     EMERGENCY CONDITIONS

         PRS has determined that one of the following emergency conditions continues to exist for this
         case and, therefore, services continue to be necessary:

      1) A child Is at risk of abuse or neglect, as determined by PRS;
     -2)—ft-chlk1 has been removed from his/her home-anrlpracwJ In PRS care; or                     —
      3) A child formerly in PRS care is at-risk of being returned to PRS care.


                                          Tasks and Services for the Family




     Printed:                       TX Dept. of Protective and Regulatory Services                  Page- 3
     3/6/2001
                                                               Flores.Maria
                                              I Case
                                                Ca: Name:
                                                    Case #:    24046532                                                1
                                                 FAMILY SERVICE PLAN
   S^Sonstrate the ability to protect child from future abuse, and will show concern for child's
   future safety.                         .                        II CPS/Other Service       "                   ~     "
       Family Task                                                   Discuss with family
       Cooperate
       Maria will cooperate with the Protective Order and            Worker will discuss with the family the
       she will not allow Daniel Dominguez to come to the consequences
                                                          Protective
                                                                        if Daniel Domingues breaks the
                                                                     Order.
       house at 823 Sycamore ortake Diane anywhere
       Daniel Dominguez is present.
                                                                     CourtOrdered: Yes
                                                                     WWW* V I w w . ™   '
       Court Ordered: Yes                                            Beginning and Ending Date (and/or Frequency)
       Beginning and Ending Dates (and/or Frequency)
                                                                     03/01 to 06/01                           .
       03/01 to 06/01
       Method of Evaluation:
       Discussion with family

       fSS3Sonstrate the ability to protect child from future abuse, and will show concern for child's
        future safety.                                                CPS/Other Service            ~~
        Family Task                                                   Monitor and support
        Cooperate

        Maria Flores will not allow any contact of any kind           Worker will monitor the home for compliance and
        between Daniel Dominguez and Diana Flores,                    support the family.
        including phone calls or letters. Maria Flores will
        not allow Daniel Dominguez to live in thesame
        home with Diana Flores. She will report to CPS if
        Daniel Dominguez breaks the Protective Order.
                                                                       Court Ordered: No
        Court Ordered: Yes                                             Beginning and Ending Date (and/or Frequency)
         Beginning and Ending Dates (and/or Frequency)
                                                                       03/01 to 06/01
         03/01 to 06/01
         Method of Evaluation:                            *„m|iu
         Monitoring inthe home and discussion with family

-^ MaTiiRcSiill see that Diana followsjmtdj^^
-^ a™£i£rssTwic and» ^ ^
         Family Task-
                                                                       •CPS/Other Sarvrira-
                                                                                              ,he doctor- ^ .make=
                                                                                                                 sun
                                                                        Discuss with family
         Get medical help                        » .

          Maria Flores will see that Diana Flores has medical Worker will discuss with the family the different
                                                              programs that Diana can access to help her
i*a.
          help through out her pregnancy.
                                                                       ithrough her pregnancy.

                                                                        Court Ordered: No
          Court Ordered: No                                             Beginning and Ending Date (andfor Frequency)
          Beginning and Ending Dates (and/or Frequency)
                                                                        03/01 to 06/01
          P3/01 JfT 06/QL
          Meffiodof Evaluation:
          contact with the doctor




                                                                                                                       Page: 4
           Printed:
                                         TX Dept. of Protective and Regulatory Services
           3/6/2001
V-mU\,W>^




    (3.)